RICKOFF, Justice,
concurring.
Because the legislature faded to make clear whether the Family Code’s one year limitation supplanted the Wrongful Death Act’s two year limitations period, I believe the majority has correctly addressed the determinative issue in the instant case. I do not agree, however, with the majority’s statement that “the determination of whether Nancy is the surviving spouse of Julio should be left to the jury....”
While I acknowledge that the existence of a common law marriage is generally a question of fact, the facts in certain cases may be such as to permit a trial court to find that a common law marriage does not exist as a matter of law. See, e.g. Claveria’s Estate v. Claveria, 615 S.W.2d 164, 166 (Tex.1981)(acknowledging in certain instances facts do not establish common law marriage as a matter of law); Alvarado v. State, 709 S.W.2d 339, 340 (Tex.App.-Houston [14th Dist.] 1986, pet. ref'd)(parties held not to be married as a matter of law for purposes of invoking privilege against spouse testifying); January v. State, 678 S.W.2d 243, 245 (Tex.App.-Corpus Christi 1984, pet. ref'd)(trial court found parties not married as a matter of law). I believe this is such a case.
Following Julio’s death, Nancy provided Julio’s parents with a written statement in which she attested that Julio and she were “boyfriend and girlfriend” and had no marriage plans. This statement was obtained to assist the parents in their wrongful death action and was consistent with her completion of income tax and student aid forms during Julio’s life in which Nancy acknowledged and declared herself to be single. When questioned about these declarations, she candidly admitted in her deposition testimony in the instant case that “we didn’t get married.... I was going to go to school and by the money that he was earning, I wouldn’t qualify for financial aid.” It makes no difference if Nancy is portrayed as guileless or cunning, she repeatedly disavowed the marriage on the most significant documents presented to her.
As a matter of law, I would hold that one cannot both declare to be single and married. One cannot drop in and out of marriage *628based on the financial opportunities or advantages that status presents on different days. While one’s philosophical construct about marriage may run from considering it sacred, a Sacrament, to a mere matter of brief convenience, the elements under the law remain. I believe therefore, under the facts presented in the instant case, the trial court is free to determine that Nancy was not married as a matter of law.